 Case 20-03116-5-DMW           Doc 28 Filed 01/15/21 Entered 01/15/21 08:10:38                Page 1 of 1


                   UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                              P.O. BOX 791
                           RALEIGH, NC 27602
                                                                            CASE NO.: 20-03116-5-DMW
                                                                                          CHAPTER 13
IN RE:
DARRELL WAYNE HARRIS
228 MCMANNEN DRIVE
HILLSBOROUGH, NC 27278-7122

                NOTICE TO CREDITORS AND OTHER PARTIES IN INTEREST

NOTICE IS HEREBY GIVEN that a hearing will be held as indicated below:

DATE:          January 27, 2021
TIME:          9:30 AM
PLACE:         U.S. Courthouse & Post Office
               3rd Floor Courtroom
               300 Fayetteville Street
               Raleigh, NC 27601
REASON:        To consider and act on the following matters: Chapter 13 Trustee's Motion to Dismiss
               and to transact all other business as may properly come before the court.

DATED: January 15, 2021
                                                          Stephanie J. Butler
                                                          Clerk of Court


                                    CERTIFICATION OF SERVICE

      I, Nancy Burton, Case Administrator for the Office of the Chapter 13 Trustee, John F. Logan, P.O.
Box 61039, Raleigh, NC 27661, certify: that I am, and at all times hereinafter mentioned was, more than
eighteen (18) years of age; that on this day, copies of the foregoing Notice of Hearing were served on
the Debtor and the attorney for the Debtor at their last known address with sufficient postage thereon,
or, if such interested party is an electronic filing user, by electronic transmission, pursuant to Local Rule
5005-4(9)(b).

DATED: January 15, 2021
                                                              /s/Nancy Burton
                                                              Case Administrator
